UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6694


ANDRE GLAUDE,

                Petitioner - Appellant,

          v.

WARDEN ZYCH,

                Respondent – Appellee,

          and

JOHN DOE; JANE DOE; JUDGMENT         OF   THE   HONORABLE   ABRECHT;
SOCIETY OF THE UNITED STATES,

                Respondents.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00047-GEC)


Submitted:   July 19, 2012                      Decided:    July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Glaude, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre     Glaude    appeals         the   district       court’s       orders

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2012) petition and denying his motion for reconsideration.                             We

have     reviewed     the    record       and    find     no   reversible          error.

Accordingly,      although     we     grant      leave    to      proceed     in   forma

pauperis,    we     affirm   for    the    reasons       stated    by   the    district

court.     Glaude v. Warden Zych, No. 7:12-cv-00047-GEC (W.D. Va.

Feb. 29, 2012; Mar. 28, 2012).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                           2